United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALBANY VETERANS HOSPITAL, Albany, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1723
Issued: May 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2018 appellant, through counsel, filed a timely appeal from a July 26,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 12, 2013 appellant, then a 48-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that, on June 11, 2013, she developed cervical neck pain with radiating arm
numbness while turning a patient over in bed. When the patient pushed against her, she felt a pop
in her neck. Appellant noted that she had previously undergone a cervical laminectomy. She
stopped work on the date of injury. On March 13, 2015 OWCP accepted the claim for herniated
nucleus pulposus (HNP) at C6-7.
On June 16, 2015 appellant filed a claim for a schedule award (Form CA-7).
In a January 14, 2016 treatment note, Dr. John Whalen, a Board-certified orthopedic
surgeon, noted that appellant had neck pain and right arm symptoms. He opined that she continued
with a permanent 75 percent disability causally related to the June 11, 2013 employment injury.
Dr. Whalen opined that appellant had reached maximum medical improvement.
By development letter dated February 1, 2016, OWCP advised appellant that additional
evidence was necessary to establish her schedule award claim. It requested that she submit an
impairment evaluation from her attending physician in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).5 OWCP afforded appellant 30 days to submit the necessary evidence.
In a February 11, 2016 treatment note, Dr. Whalen reiterated his opinion that appellant
continued with a permanent 75 percent disability causally related to her June 11, 2013 employment
injury.
By decision dated March 18, 2016, OWCP denied the claim for a schedule award. It found
that the evidence of record was insufficient to establish that appellant sustained permanent
impairment of a scheduled member or function of the body due to her accepted work injury.
OWCP explained that the medical documentation on file did not include a final rating of permanent
impairment and a discussion of the rationale for calculation of the impairment, with reference to
the applicable criteria and tables of the A.M.A., Guides.

4

Docket No. 14-1776 (issued November 14, 2014). The Board remanded the case for further development as to
whether appellant had established that her diagnosed cervical condition was causally related to the accepted June 11,
2013 employment incident.
5

A.M.A., Guides (6th ed. 2009).

2

On March 29, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on November 8, 2016.
Appellant submitted a November 4, 2016 report wherein Dr. Whalen noted that appellant
returned for follow-up of the fusion to C6-7/C5-7 performed on November 25, 2013. Dr. Whalen
explained that her symptoms were ongoing with pain in the anterior upper arm. He reiterated his
opinion that appellant had 75 percent disability.
By decision dated December 28, 2016, OWCP’s hearing representative affirmed the
March 18, 2016 decision. He found that Dr. Whalen failed to provide findings, citations, and
calculations regarding the degree of permanent impairment, utilizing the A.M.A., Guides to
support the opinion rendered. The hearing representative concluded that as the case file was devoid
of such medical evidence permanent impairment could not be determined.
On January 26, 2017 appellant, through counsel, requested reconsideration and submitted
new medical evidence from Dr. Stewart Kaufman, a Board-certified orthopedic surgeon.
In a December 19, 2016 report, Dr. Kaufman noted appellant’s history of injury and
treatment. He explained that, in January 2013, she had undergone a C5-6 cervical discectomy and
decompression, and on November 25, 2013 she had undergone a C6-7/C5-7 extension of the fusion
surgery. On January 28, 2016 a magnetic resonance imaging (MRI) scan revealed C4-5 disc
changes. Dr. Kaufman diagnosed cervical sprain with C5-6 herniated disc, C6-7 status post
revision surgery, with fusion C5-7, and now C4-5 disc changes, and moderate right carpal tunnel
syndrome. He utilized the A.M.A., Guides, Table 17-2, through Table 17-96 explaining that
appellant’s C5-6 and C5-7 fusion and discectomies resulted in 15 percent whole person
impairment. Dr. Kaufman referred to Table 15-11,7 and opined that appellant had 25 percent right
upper extremity impairment.
In a March 30, 2017 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), noted that the A.M.A., Guides do not allow
a schedule award for the spine, nor does it recognize a whole person impairment, except for the
lung. He explained that The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using
the Sixth Edition (July/August 2009) (The Guides Newsletter), must be utilized to assess
impairment with regard to spinal nerve impairments. Dr. Katz recommended that Dr. Kaufman be
afforded the opportunity to submit a supplemental report. He advised that, if Dr. Kaufman was
unable to comply, he recommended a second opinion impairment evaluation with a Board-certified
specialist in physical medicine and rehabilitation or orthopedic surgery who was familiar with the
A.M.A., Guides.
By development letter dated April 13, 2017, OWCP provided Dr. Kaufman with a copy of
the DMA’s March 31, 2017 report and requested that he provide an addendum report to address
the DMA’s concerns.
By letter dated May 23, 2017, counsel provided a May 10, 2017 addendum from
Dr. Kaufman. Dr. Kaufman recommended a repeat electromyography (EMG) study of the cervical
6

Id. at 575-81.

7

Id. at 420.

3

spine and the upper extremities to provide objective findings, as this could seriously impact the
impairment rating. He also noted that an evaluation by a neurologist was appropriate.
In a June 20, 2017 report, the DMA agreed that a second opinion evaluation should be
scheduled and that a neurological consultation and electrodiagnostic testing was warranted.
By letter dated August 25, 2017, OWCP referred appellant for a second opinion
examination with Dr. Patrick Hughes, a Board-certified neurologist.
In a September 13, 2017 report, Dr. Hughes noted appellant’s history and related that he
utilized the July/August 2009 The Guides Newsletter. He noted that appellant’s EMG and nerve
conduction velocity (NCV) studies were normal, but found that she had six percent upper extremity
permanent impairment.
In a November 9, 2017 memorandum of telephone call, OWCP contacted appellant and
confirmed that she had not yet undergone an EMG study.
On November 21, 2017 OWCP referred appellant for an EMG study on December 4, 2017,
with Dr. Steven Weinstein, Board-certified in pain medicine and physical medicine and
rehabilitation. Dr. Weinstein opined that she had moderate right median neuropathy at the wrist,
mild left median neuropathy at the wrist, no evidence of right or left ulnar neuropathy, and no
evidence of right or left C5-T1 radiculopathy.
In a January 31, 2018 addendum, Dr. Hughes opined that appellant had 20 percent
scheduled loss of use for her carpal tunnel on the right hand due to numbness over the first three
fingers.
In a May 9, 2018 report, Dr. Hughes explained that he saw appellant for follow-up and
noted that he initially attributed her numbness in the second, third, and fourth fingers to C6 and
C7 radiculopathies. However, after reviewing the EMG studies, he found that her numbness was
due to carpal tunnel syndrome, as documented by the December 4, 2017 EMG and NCV studies,
and was not due to cervical radiculopathy. Dr. Hughes opined that since there was no evidence of
radiculopathy, appellant had no permanent impairment caused by her cervical condition.
In a July 23, 2018 report,8 Dr. Katz, the DMA, explained that the December 4, 2017
EMG/NCV study, demonstrated that appellant had no evidence of right or left C5-T1
radiculopathy. He noted that Dr. Hughes found an intact motor examination and sensory changes
compatible with median nerve entrapment, rather than dermatomal loss. Dr. Katz opined that
appellant had no permanent impairment pursuant to The Guides Newsletter.
By decision dated July 26, 2018, OWCP denied modification of its prior decision. It found
no permanent impairment associated with the accepted work-related condition.

8

The report is dated July 23, 2017; however, this is a typographical error.

4

LEGAL PRECEDENT
The schedule award provisions of FECA9 and its implementing federal regulations,10 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use of specified members of the body. However, FECA does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as the standard for evaluation of schedule losses and the Board has
concurred in such adoption.11 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides.12
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the regulations.13 Because neither FECA, nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the spine,14 no claimant is entitled
to such an award.15 However, in 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provision of FECA includes the extremities, a
claimant may be entitled to a schedule award for permanent impairment to an extremity, even
though the cause of the impairment originated in the spine.16
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides has offered an alternative
approach to rating spinal nerve impairments.17 OWCP has adopted this approach for rating
permanent impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables outlined in a

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

Id. at § 10.404(a).

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6 (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).
13

B.W. Docket No. 18-1415 (issued March 8, 2019). J.M., Docket No. 18-0856 (issued November 27, 2018);
Pamela J. Darling, 49 ECAB 286 (1998).
14

FECA specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

15

Thomas Martinez, 54 ECAB 623 (2003).

16

J.M., supra note 13; see Thomas J. Engelhart, 50 ECAB 319 (1999).

17

R.B., Docket No. 17-1995 (issued August 13, 2018); Rozella L. Skinner, 37 ECAB 398 (1986).

5

July/August 2009 The Guides Newsletter.18 Specifically, OWCP will address upper extremity
impairment originating in the spine through Table 15-14.19
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
In support of her claim for a schedule award, appellant submitted January 14, February 11,
and November 4, 2016 treatment notes from Dr. Whalen generally opining that she had 75 percent
disability causally related to her work injury. She also submitted a December 19, 2016 report from
Dr. Kaufman, who opined that she had 15 percent whole person impairment, or 25 percent right
upper extremity impairment. However, a schedule award is only payable for permanent
impairment originating in the spine if permanent impairment of an extremity is established
pursuant to The Guides Newsletter.20 A schedule award is not payable for whole person
impairment.21 Drs. Whalen and Kaufman did not indicate that appellant had sustained any
permanent impairment of the upper extremities due to the accepted cervical herniated disc at C6-7,
pursuant to The Guides Newsletter.22 As such, their reports are of limited probative value.
In a September 13, 2017 report, Dr. Hughes, the second opinion physician, related that he
had used the July/August 2009 The Guides Newsletter and determined that appellant had six
percent upper extremity impairment, however, he did not initially review an EMG report to
determine sensory or motor loss. As The Guides Newsletter rates permanent impairment based
upon sensory or motor loss, this initial report did not meet the standards of The Guides
Newsletter.23 Dr. Hughes provided a January 31, 2018 addendum and opined that appellant had a
20 percent permanent impairment due to carpal tunnel of the right hand due to numbness over the
first three fingers. In a May 9, 2018 report, he explained that while he initially attributed her
numbness in the second, third, and fourth fingers of the right hand to C6 and C7 radiculopathies,
after reviewing the December 4, 2017 EMG and NCV studies, he determined that appellant’s
numbness was due to carpal tunnel syndrome, and not cervical radiculopathy. With respect to a
schedule award, it is the claimant’s burden of proof to establish permanent impairment of the
scheduled member as a result of his or her employment injury. As carpal tunnel syndrome was
not an accepted condition and Dr. Hughes did not establish that this condition was causally related

18

Supra note 13 at Chapter 3.700, Exhibit 1, (January 2010); The Guides Newsletter is included as Exhibit 4.

19

Supra note 6 at 425.

20

R.H., Docket No. 17-1017 (issued December 4, 2018).

21

See S.D., Docket No. 18-0855 (issued November 28, 2018).

22

Id.

23

See B.W., Docket No. 18-1415 (issued March 8, 2019).

6

to the accepted employment injury, appellant is not entitled to a schedule award for her carpal
tunnel syndrome condition.24
Regarding appellant’s accepted cervical condition, Dr. Hughes opined that based upon her
EMG and NCV studies, there was no evidence of radiculopathy, and she therefore had no
permanent impairment under The Guides Newsletter due to the accepted cervical condition. On
July 23, 2018 Dr. Katz, serving as the DMA, properly reviewed Dr. Hughes’ reports and agreed
that appellant did not have a ratable impairment as appellant had no evidence of right or left
cervical radiculopathy. A schedule award based upon a cervical condition is proper under The
Guides Newsletter only if there is objective evidence of cervical radiculopathy, which has caused
sensory loss or motor weakness.25 Dr. Hughes and Dr. Katz therefore properly found that, lacking
these findings, appellant was not entitled to a schedule award. Therefore their opinions carry the
weight of the medical evidence.
It is appellant’s burden of proof to establish a permanent impairment of a scheduled
member or function of the body as a result of an employment injury.26 She did not submit such
evidence and both the second opinion physician and the DMA found that she had no permanent
impairment. Thus, appellant has not met her burden of proof to establish her schedule award
claim.27
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

24

T.W., Docket No. 16-0176 (issued January 10, 2018); Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L.
Meehan, 53 ECAB 229 (2001).
25

See D.A., Docket No. 18-0779 (issued December 12, 2018).

26

Tammy L. Meehan, 53 ECAB 229 (2001).

27

See R.H., Docket No. 17-1069 (issued June 6, 2018); D.M., Docket No. 17-1128 (issued November 22, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

